Title: From Thomas Jefferson to Albert Gallatin, 1 July 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to mr Gallatin 
                     
                     July 1. 05.
                  
                  I return you Morris’s letter, claiming for Kibber paiment of the bill to be drawn on us for monies due from France to Comfort Sands a bankrupt of whom Kibber is the assignee. the government is in this case merely the channel of paiment. as it is liable to no process from a court, it is bound to do voluntary justice, & precisely as a court would direct if it had authority. the money, claimed by two individuals, each for himself, should not be withdrawn from the ordinary tract of law, merely because it passes through the hands of the public. both parties being of New York we should direct our attorney there to bring a bill of interpleader, in the proper court, praying the court, as in Chancery, to call the parties before them, to interplead & shew their rights, & the court to decree to which we shall pay it; & to be informed that the money is placed in the bank or shall be brought into court under it’s order. the parties will each immediately plead & prove their respective rights, and it may be brought on by motion, & decided at once.   but should this be in the federal or state court? the parties being of New York, the state court has a right to decide claims between them, & we have no interest to change their natural forum. such a change might give an advantage to one over the other, by a change of the judge or of the rule of decision. I think therefore we should carry them before their own court to do justice between them in their own way. this proceeding may be instituted in the name of the District attorney Affectionate salutations.
               